DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/26/2020 has been considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15; the combination of limitations presented in the claims is not found within the available prior art.  Specifically, the limitation “in response to detecting a change in the number of valid SC chips, pausing operation of the computer system including operation of a cache of each of the plurality of CPU chips;” (as disclosed in claim 1) when combined with the remaining limitations of the claim was not found.  A search of available prior art identified teachings disclosing limitations and aspects of the environment such as SMP systems utilizing storage control chips in a leaf-spine topology, updating of address information, and changes in the number of storage control chips within a computer system; however, no teachings, alone or in combination, were identified to teach the pausing of operation of the computer system, including operation of a cache, to update controller address information in the manner required by the claim.
Claims 2-7, 9-14, and 16-20 are dependent from, and allowed in conjunction with, corresponding independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138